Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Please note:
This Application has been granted special status based on Applicant’s age as set forth in 37 CFR 1.102(c)(1) and MPEP § 708.02(II). 
Applicants are advised that under the provisions of MPEP 708.02 stating the special examining procedures for Prioritized Examination, said application:
708.02(a)(III) Once the application is granted special status, the application will be docketed and taken up for action expeditiously (e.g., within two weeks of the granting of special status). If it is determined that all the claims presented are not directed to a single invention, the telephone restriction practice set forth in MPEP § 812.01 will be followed. Applicant must make an election without traverse during the telephonic interview. If applicant refuses to make an election without traverse, or the examiner cannot reach the applicant after a reasonable effort (emphasis added), the examiner will treat the first claimed invention (the invention of claim 1) as constructively elected without traverse for examination.
	
	In the instant case, a review of the Applicants’ submissions on the record, fails to reveal any contact telephone number for the Applicant(s). In addition, it is unclear as to who has the representative power to act on behalf of all the inventors. For example, Applicants’ arguments filed on 06/02/2020, was signed by all the inventors. Please see MPEP § 402. 
Accordingly, the invention of claim 1 is constructively elected without traverse for examination, in the Election/Restrictions set forth below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020, is in compliance with the provisions of 37 CFR 1.97.  The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Priority
This application filed on 06/02/2020, is a 371 of PCT/RU2020/000163, filed on 07/11/2014, which claims priority to U.S. provisional application No. 61/845,749, filed on 03/27/2020, which claims priority to RU application No. 2019113751, filed on 05/07/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
Claims 1-19 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13 and 15-16, drawn to a compound of formula 1. Please note additional Election of Species Requirement(s) outlined below.
Group II, claim 14, drawn to a method of producing a compound of formula 1. Please note additional Election of Species Requirement(s) outlined below.
Group III, claims 17-19, drawn to a method for treating and/or preventing a viral disease with a compound of formula 1. Please note additional Election of Species Requirement(s) outlined below.
	The special technical feature shared between the inventions of Groups I-III is a compound of formula 1. However, Tang et al (U.S. Pub. No. 20200283454, effective date 09/18/2017), teaches compound 292 (see page 78), which reads on compound of formula 1 (compound 1.3.4), recited in claim 3. Therefore, unity of invention is not present between Groups I-III.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species requirement is as follows:
Election of Group I Requires Applicant To Make The Following Species Election: 
 Specific compound: Applicant must elect a specific compound representing a compound of formula 1. For example, an election of any of the specific compounds recited in claims 3-13, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Election of Group II Requires Applicant To Make The Following Species Election: 
Specific compound: Applicant must elect a specific compound representing a compound of formula 1. For example, an election of any of the specific compounds recited in claims 3-13, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Election of Group III Requires Applicant To Make The Following Species Election: 
Specific compound: Applicant must elect a specific compound representing a compound of formula 1. For example, an election of any of the specific compounds recited in claim 17, would be considered as a proper species election.
Specific viral disease: Applicant must elect a specific viral disease representing a viral disease. For example, an election of influenza, would be considered as a proper species election.
Specific additional medicinal product: Applicant must elect a specific additional medicinal product. For example, an election of any one of the medicinal products recited in claim 19, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  See MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
Applicants are advised that under the provisions of MPEP 708.02 stating the special examining procedures for Prioritized Examination, said application:
708.02(a)(III) Once the application is granted special status, the application will be docketed and taken up for action expeditiously (e.g., within two weeks of the granting of special status). If it is determined that all the claims presented are not directed to a single invention, the telephone restriction practice set forth in MPEP § 812.01 will be followed. Applicant must make an election without traverse during the telephonic interview. If applicant refuses to make an election without traverse, or the examiner cannot reach the applicant after a reasonable effort (emphasis added), the examiner will treat the first claimed invention (the invention of claim 1) as constructively elected without traverse for examination.
	
In the instant case, because the examiner cannot reach the applicant (see discussions above), the invention of claim 1 is constructively elected without traverse for examination, in the Election/Restrictions set forth below. Furthermore, the following species of a compound of formula 1, is constructively elected without traverse for examination:
Compound 1.3.4 recited in claim 3.
Claims 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 14 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1-3 and 15-16 are subject of the Office action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 23039112-72-1 (hereinafter “RN2303912-72-1” available on 04/09/2019).
Applicants’ claim invention is directed toward a compound of formula 1.
Regarding claims 1-3, RN2303912-72-1 teaches a compound of formula 1 (compound 1.3.4), recited in instant claim 3. 
Therefore, claims 1-3 are anticipated by RN2303912-72-1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al (hereinafter, “Tang”, U.S. Pub. No. 20200283454, effective date 09/18/2017).
Applicants’ claim invention is directed toward a compound of formula 1.
Regarding claims 1-3 and 15-16, Tang teaches compound 292 (see page 78), which reads on compound of formula 1(compound 1.3.4), recited in instant claim 3. Tang teaches antiviral composition (see abstract).
Conclusion
No claim is allowed.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629